Title: Conversation with George Hammond, [31 March 1792]
From: Hamilton, Alexander,Hammond, George
To: 


[Philadelphia, March 31, 1792]
In consequence of the information and instructions, contained in your Lordship’s dispatch No 2, I waited upon Mr Hamilton on Saturday last, and, in the course of a general conversation on several matters, I took occasion to enquire of him, as if accidentally, whether the object of the commission, assigned to Messrs Short and Carmichael, was really such as it had been publicly stated to be; (and as I mentioned to your Lordship in my dispatch No 8) viz. “to negociate a treaty or convention with the court of Spain, relative to the navigation of the Mississippi.” Mr Hamilton answered in the affirmative, and added that this and other points of a similar nature had been subjects of frequent disagreement and discussion between the two governments; but he now hoped that they were in a train of being adjusted to their mutual satisfaction.
I then said, that I must take the liberty of reminding him that a free participation in the navigation of the Mississippi was secured to Great Britain by treaty, as well with the Court of Spain as with the United States, and I trusted that, whatever might be the result of this negociation, this government would not consent to any stipulations which might militate against her rights and interest in this or any other respect. Mr Hamilton assured me that this government was far from entertaining any such intention, as neither their interest nor inclination would prompt them to adopt any measures which might affect the rights, to which I had alluded.
In this place I must remark that I am rather inclined to believe this declaration of Mr Hamilton to be sincere. For, from combining it with some accidental observations, that he fomerly threw out on the subject of the Mississippi, in one of our earliest conversations, I am led to infer that this government esteems the participation of Great Britain in the navigation of that river, as an object of benefit, rather than disadvantage, inasmuch as it involves the two countries in one common connexion of interest against any attempt of the Court of Spain, to exclude both or either of them from the navigation of that river, at any future period.
As I did not wish to manifest to Mr Hamilton too great a degree of anxiety upon this subject, I did not press it much farther. But in another part of our conversation, upon my affecting to speak lightly of the general politics of the Court of Spain, he said, with some degree of quickness, that “it is indeed very singular that they have never proposed any thing which has not been clogged by some strange absurd impediment or other”. I cannot pretend to conjecture to what he immediately alluded, but I presume that this sentiment had some sort of reference to the present discussions.
